UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 95-5893

JEROME STILLEY,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Greenville.
Terrence W. Boyle, District Judge.
(CR-95-27)

Submitted: February 27, 1997

Decided: March 12, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Gordon Widenhouse, Assistant Federal Public Defender, Raleigh,
North Carolina, for Appellant. Janice McKenzie Cole, United States
Attorney, J. Frank Bradsher, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Jerome Stilley pled guilty to a one-count indictment charging him
with conspiracy to possess cocaine base ("crack") with intent to dis-
tribute on March 16 and March 17, 1995. He appeals his 210-month
sentence contesting the district court's finding that the drug transac-
tions Stilley conducted between 1992 and 1994 were part of the same
course of conduct. We affirm.

The charged offense involved 379.3 grams of crack and 262.2
grams of powder cocaine which Craig Hollinsworth was transporting
from New York to Stilley's home in North Carolina when he was
arrested in March 1995. After his own arrest, Stilley admitted buying
crack from Hollinsworth and from "JJ," a source in Miami, on other
occasions. Investigators then interviewed two previously convicted
drug dealers from Stilley's small rural community, Sylvanus Little
and Monroe Latham, Jr. Both Little and Latham described numerous
crack transactions with Stilley which occurred in the two years before
their arrests in 1994 and January 1995, respectively. Little also
revealed that Stilley bought powder cocaine and crack from sources
in Durham and Washington, North Carolina, and in New Jersey, and
cooked the powder into crack in a trailer on his property.

In drug offenses, relevant conduct includes other offenses which
are part of the same course of conduct, that is, offenses which "are
sufficiently connected or related to each other as to warrant the con-
clusion that they are part of a single episode, spree, or ongoing series
of offenses." United States Sentencing Commission, Guidelines
Manual, § 1B1.3(a)(2), comment. (n.9(B)) (Nov. 1995). Factors to be
considered are the degree of similarity between the offenses, the regu-
larity of the offenses, and the time interval between the offenses.
United States v. Mullins, 971 F.2d 1138, 1144 (4th Cir. 1992). Here,
the district court did not clearly state the basis for its decision to
include the earlier transactions as relevant conduct. However, we con-
clude that a preponderance of the evidence supports the court's deci-
sion. The evidence disclosed that Stilley bought and sold crack
regularly for several years to augment his income. This meets the test
set out in Mullins. The district court did not err in finding that the

                    2
prior transactions were part of the same course of conduct as the lim-
ited conspiracy of which he was convicted. Cf. United States v. Cook,
76 F.3d 596, 605 (4th Cir.), cert. denied, ___ U.S. ___, 65 U.S.L.W.
3293 (U.S. Oct. 15, 1996) (No. 96-5822) (affirming where evidence
supports relevant conduct finding though finding not entirely clear).

The sentence is therefore affirmed. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                    3